



Exhibit 10.6




[KEY ENERGY LETTERHEAD]


[DATE]


[NAME OF EMPLOYEE]


Re: AMENDED AND RESTATED CASH BONUS AWARD GRANTED JANUARY 28, 2016
Dear [First Name of Employee]:
THIS AMENDED AND RESTATED CASH RETENTION AWARD AGREEMENT (this “Agreement”), is
entered into as of _____________, 2016 by and between [name of employee] (“you”
or the “Employee”) and Key Energy Services, Inc., a Maryland corporation (the
“Company”);


WHEREAS, the Employee and the Company are parties to the Cash Bonus Retention
Award Agreement dated as of _____________, 2016 (the “Original Agreement”);
WHEREAS, the Company considers the Employee’s continued service and dedication
to the Company essential to its success and desires to induce the Employee to
remain employed with the Company;
WHEREAS, the Employee and the Company desire to amend and restate the Original
Agreement effective as of the date hereof;
WHEREAS, the Employee and the Company desire to enter into this Agreement
effective as of the date hereof;
WHEREAS, the Employee acknowledges that the Company provides him with
confidential information;
Now, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein, Employee and Company agree as follows:
Section 1. General Terms and Conditions. This Agreement is between you and the
Company and amends, restates and supersedes the Original Agreement.


The Company agrees to make the payments described below, in addition to your
normal salary and benefits, to you, subject to the terms and conditions in this
Agreement and execution and delivery of this Agreement to the Company by October
19, 2016 (the “Delivery Date”).


Section 2.    Retention Bonus. In recognition of your continued service with the
Company until June 30, 2017 (the “Retention Period”), the Company is offering
you a retention bonus in the amount of [$_______________], less all applicable
withholdings and deductions withheld from the amount by the Company as required
by law (the “Retention Bonus”), subject to the satisfaction of the terms and
conditions of this Agreement, such Retention Bonus to be paid pursuant the terms
and conditions of this Agreement. Your Retention Bonus will be split into two
portions as described below, each of which will have their own vesting and
payment criteria.


Section 3.    Payment of Retention Bonus Generally.
(i)
Commitment Payment: If you agree to continue your employment with the Company
and not resign (nor give notice of your intent to resign), and your employment
with the Company is not terminated for “Cause” (as hereinafter defined), before
June 30, 2017, you shall be entitled to one-third of the Retention Bonus (the
“Commitment Amount”). Provided you return a fully executed copy of this
Agreement by the Delivery Date, the Commitment Amount will be advanced to you in
a lump sum cash payment on or before October 21, 2016. However, if you resign
your employment, give notice of your intent to resign, or are terminated by the
Company with Cause prior to June 30, 2017, you agree that, within ten (10)
calendar days, you will pay to the Company the full amount of the Commitment
Amount received net of taxes of the Commitment Amount. You agree that the
Company may recover such payment (or any part therefrom) from you by





--------------------------------------------------------------------------------





making deductions from your salary and/or any other sums owed to you by the
Company or the Company, subject to applicable law and may also pursue other
means of recovery as permitted by applicable law.
(ii)
Remaining Retention Payment: If you agree to continue your employment with the
Company and not resign (nor give notice of your intent to resign), and your
employment with the Company is not terminated for “Cause” (as hereinafter
defined), before June 30, 2017, upon the first payroll after June 30, 2017, you
shall be entitled to a lump sum cash settlement of the remaining two-thirds of
your Retention Bonus (the “Retention Payment”). However, if you resign your
employment, give notice of your intent to resign, or are terminated with Cause
prior to June 30, 2017, you will forfeit the payment of the Retention Payment
and you agree that, within ten (10) calendar days, you will pay to the Company
the full amount received net of taxes of the Commitment Amount. You agree that
the Company may recover such payment (or any part therefrom) from you by making
deductions from your salary and/or any other sums owed to you by the Company or
the Company, subject to applicable law and may also pursue other means of
recovery as permitted by applicable law.

(iii)
Impact of Payment on Benefits. The payment of any portion of the Retention Bonus
will not be taken into account for purposes of any other compensation or benefit
program of the Company, except your elective deferrals under any 401(k) plan.

(iv)
Termination without Cause.  The payment or the retention of all or any portion
of the Retention Bonus under this Agreement in connection with a termination by
the Company without Cause (including a termination in connection with a Change
in Control under Section 4 below) will be contingent on you executing and not
revoking an agreement, in substantially the form attached hereto as Schedule A,
granting a full release of all actual and potential claims that you have or may
have against the Company or its affiliates.



Section 4.    Change in Control and Certain Terminations of Employment


In the event that a Change in Control (as defined below) occurs at the Company,
and you are terminated by the Company for any reason, except for Cause (as
defined below) on or within twelve (12) months following such a Change in
Control, any portion of the Retention Bonus that has not already been paid to on
you on the date of your separation from service (the “Remaining Bonus”) will
vest pro-rata and you will be entitled to receive a settlement of the resulting
vested portion of your Remaining Bonus pursuant to Section 5 below. Any pro-rata
vesting governed by this Section 4 will be calculated by multiplying your
Remaining Bonus by a fraction, the numerator of which shall equal the number of
days that have passed between the first day of the Retention Period and the date
that your separation from service with the Company occurs, and the denominator
of which will be the full number of days within the Retention Period.


For purposes of this letter agreement only, the term “Change in Control” shall
be defined as a merger of the Company with another entity, a consolidation
involving the Company, or the sale of all or substantially all of the assets of
the Company to another entity if, in any such case, the holders of equity
securities of the Company immediately prior to such transaction or event do not
beneficially own immediately after such transaction or event equity securities
of the resulting entity entitled to 50% or more of the votes then eligible to be
case in the election of directors generally (or comparable governing body) of
the resulting entity in substantially the same proportions that they owned the
equity securities of the Company immediately prior to such transaction or event.
For purposes of this letter agreement only, the term “Cause” shall mean (1) the
willful and continued failure by Employee to substantially perform Employee’s
duties hereunder, (2) repeated substandard work performance or repeated
unreliability that has not been cured to the Company’s satisfaction after notice
of the same as has been provided to Employee; (3) serious workplace misconduct,
(4) Employee’s engagement in misconduct that Employee knows or should know
reasonably could be injurious to the Company, monetarily or otherwise (including
injurious to the reputation of the Company); (5) Employee’s conviction of a
felony by a court of competent jurisdiction or a plea of no contest to a felony
charge, (6) fraud or other material dishonesty against any of the Company, (7)
the breach of any of the provisions hereof, or (8) the violation by Employee of
any of the Company’s policies, rules or guidelines as in effect from time to
time, including without limitation, the Code of Business Conduct, securities
trading policy or anti-trust policy.


In the event that you become eligible to receive a portion of your Retention
Bonus pursuant to this Section 4, such vested amount will be paid to you in one
lump sum cash payment within thirty (30) days of your separation from service.


Section 5.    Forfeiture of Rights.
Because your continued performance of services is an important reason for the
Retention Bonus, your rights to any portion of the Retention Bonus may be
forfeited under the circumstances described elsewhere in this Agreement. For
purposes of clarity, if you incur a separation from service due to your death or
permanent disability (as defined within the company’s long-term disability
policy), you will not forfeit your rights to the Retention Bonus.






--------------------------------------------------------------------------------





Section 6.    Section 409A.
The Payment is intended to be exempt from the application of section 409A of the
Internal Revenue Code by reason of qualifying for the short-term deferral
payment exemption, and this Agreement shall be construed to the fullest extent
to avoid the application of 409A.
Section 7. Miscellaneous Terms.
(v)
The Company shall oversee all aspects of the administration of this Agreement
and the Retention Bonus. The Company shall have complete control and authority
to determine your rights with respect to the Retention Bonus or the rights of
any other person having an interest in the Retention Bonus through you. The
Company shall have complete discretion to interpret the provisions of this
Agreement and to decide all matters under this Agreement, including, without
limitation, the right to modify a vesting or forfeiture schedule. Such
interpretations shall be final, conclusive and binding on you and any person
claiming under or through you, in the absence of clear and convincing evidence
that the Company acted arbitrarily or capriciously. When making a determination
or calculation, the Company shall be entitled to rely on information furnished
by you or any Company representative. The Company may correct any defect, supply
any omission or reconcile any inconsistency in this Agreement in the manner and
to the extent it deems necessary or desirable to carry out the intent of this
Agreement.

(vi)
You may not assign your rights under this Agreement except upon your death. The
Company may assign its obligations hereunder to any successor (including any
acquirer of substantially all of the assets of the Company). The Company may
require your legal representative, heir, legatee or distribute, as a condition
precedent to any payment that is delivered to them, to execute a release and
receipt in such form as it shall determine.

(vii)
This Agreement sets forth the entire understanding of the Company and you
regarding the Retention Bonus, and may be changed only by a written agreement
signed by you and the Company.

(viii)
As partial consideration for the granting of the Retention Bonus, you hereby
agree to keep confidential all information and knowledge, except that which has
been disclosed in any public filings required by law, that you have relating to
the terms and conditions of this letter agreement; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to your spouse and tax or financial advisors.

(ix)
This Agreement may be executed in two or more counterparts, and by the different
parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement electronically (including portable document format (pdf.)), docu-sign
or by facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement.

(x)
This Agreement is governed by and to be construed in accordance with the laws of
the State of Texas, without regard to conflicts of laws principles thereof.

(xi)
Notwithstanding any of the above, you remain an “at will” employee of the
Company.



To accept this Agreement, please (i) approve your acceptance by email to Scott
Miller; (ii) sign where indicated below, and email a copy to Katherine I. Hargis
and on or before the Delivery Date; and (iii) deliver the original in a
confidential envelope to Katherine I. Hargis by the Delivery Date.
Sincerely,


KEY ENERGY SERVICES, INC.
___________________________
By: Scott P. Miller
Title: SVP Operations Services and CAO




ACCEPTED AND AGREED AS OF THE
DATE FIRST SET FORTH ABOVE:


_______________________________
By: [Name of Employee]




--------------------------------------------------------------------------------







Schedule A


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (“Agreement”) is entered into as of the
___________ of __________, 201_, by and between _________________EIN: _________
(“Employee”) and Key Energy Services, LLC (the “Company”).
    
1.    Employee understands and agrees that his employment is terminated
effective _______________ (“Separation Date”).


2.    The Company has previously provided Employee with a lump sum payment equal
to ______________ contingent upon Employee remaining employed with the Company
through June 30, 2017 (“Retention Payment”). Employee agrees that this Retention
Payment is consideration to which he was not otherwise entitled. Employee
acknowledges that he has received his normal wages for services through the
Separation Date as well as his earned and unused vacation, subject to all
required statutory deductions and withholdings, and that no other wages are due
and owing.


3.    For and in consideration of the Retention Payment, on behalf of Employee,
his heirs, dependents, successors and assigns, he hereby irrevocably and
unconditionally RELEASES, WAIVES, AND FOREVER DISCHARGES the Company and its
partners, parents, subsidiaries, affiliates, and related companies and any
predecessors thereto, and its and their present and former agents, employees,
officers, directors, owners, stockholders, attorneys, insurers, plan
fiduciaries, successors and assigns, whether in their individual or official
capacities (collectively, the “Key Parties”), from and against any and all
claims, demands, actions, causes of action, costs, fees, and all liability
whatsoever, whether known or unknown, fixed or contingent, which Employee has,
had, or may have against the Key Parties, or any of them, relating to or arising
out of his employment or separation from employment with the Company, and any
other events or transactions involving the Company, up to and including the date
of his execution of this Agreement. This Agreement includes, but is not limited
to (a) any statutory claims under the Americans with Disabilities Act of 1990,
the Family and Medical Leave Act of 1993, the Civil Rights Acts of 1870, 1964
and 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment Act, the Older
Workers’ Benefit Protection Act, the Employee Retirement Income Security Act,
the Sarbanes Oxley Act, or arising from any federal, state, or local statute,
ordinance or regulation; (b) any common law, tort or contract claims; (c) any
claims for compensation, payments, bonuses, reimbursements of expenses, issuance
of options, restricted stock, stock or other securities of the Company (or any
exercise, issuance or sale of such securities), severance, or benefits, other
than as described herein, (d) any claims, matters, or actions related in any way
to Employee’s employment and separation with the Company; and (e) any claims for
fees, costs, and disbursements of any kind, including attorneys' fees. Employee
represents and warrants that he has not filed or lodged, and has no outstanding
claims, including any lawsuits or administrative proceedings, against the
Company. This Agreement does not apply to any claims or rights that may arise
after the date that Employee signs this Agreement, to vested rights under his
employee benefit plans as applicable, or to claims that the controlling law
clearly states may not be released by settlement. Nothing in this Agreement
generally prevents Employee from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (EEOC), National Labor Relations Board (NLRB),
or any other federal, state, or local agency charged with the enforcement of any
employment laws. Despite this, by signing this Agreement, Employee is waiving
his right to monetary recovery based on claims asserted in such a charge or
complaint.


4.    Employee understands and agrees that this Agreement shall not in any way
be construed as an admission by the Key Parties of any unlawful or wrongful acts
whatsoever against Employee or any other person, and the Key Parties
specifically disclaim any liability to or wrongful acts against Employee or any
other person. Employee agrees to keep this Agreement, its terms, and the amount
of the Separation Payment completely confidential; however, Employee may
disclose the terms of this Agreement and the Separation Payment amount to his
accountants, attorneys, or as otherwise required by law. Employee also agrees
not to disclose, communicate, or publish any disparaging information of any kind
about any of the Key Parties.


5.    THIS AGREEMENT SPECIFICALLY WAIVES ALL OF EMPLOYEE’S RIGHTS AND CLAIMS
ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. § 621
et seq.), AS AMENDED, AND THE OLDER WORKERS’ BENEFIT PROTECTION ACT, AS AMENDED.
In connection with this waiver, Employee understands and agrees that: (i)
Employee may take a period of twenty-one days within which to consider whether
he will execute this Agreement; (ii) If Employee signs this Agreement prior to
the end of the twenty-one day time period, he certifies that, in accordance with
29 CFR § 1625.22(e)(6), he knowingly and voluntarily decided to sign the
Agreement after considering it less than twenty-one days and his decision to do
so was not induced by the Key Parties through fraud, misrepresentation, or a
threat to withdraw or alter the offer prior to the expiration of the twenty-one
day time period. Employee has not been asked by the Key Parties to shorten his
time-period for consideration of whether to sign this Agreement. If Employee
decides to sign this Agreement prior to the end of the twenty-one day time
period, the Key Parties will not provide different terms to him as a result of
this decision.




--------------------------------------------------------------------------------





Employee understands that if he waives some portion of the twenty-one day time
period, the Key Parties may expedite the processing of benefits provided to him
in exchange for signing this Agreement; (iii) Employee has carefully read and
fully understands all of the provisions of this Agreement, and declares that it
is written in a manner that he understands and he knowingly and voluntarily (of
his own free will) entered into all of the terms set forth in this Agreement;
(iv) This Agreement constitutes a release and discharge of claims, among others,
arising under the Age Discrimination in Employment Act, including the Older
Workers’ Benefit Protection Act, in exchange for consideration that is in
addition to anything of value to which Employee already is entitled; (v)
Employee knowingly and voluntarily intends to be legally bound by the terms of
this Agreement; (vi) Employee was advised and hereby is advised in writing to
consult with an attorney of his choice prior to executing this Agreement and has
had ample time to consult with an attorney prior to executing this Agreement;
(vii) Employee relied solely and completely upon his own judgment or the advice
of his attorney in entering into this Agreement; (viii) Employee understands
that he has a period of seven days to revoke his acceptance of this Agreement,
and that he may deliver notification of revocation by letter or facsimile
addressed to Ms. Katherine I. Hargis, Chief Legal Officer, Key Energy Services,
Inc., 1301 McKinney Street, Suite 1800, Houston, Texas 77010. Employee
understands that this Agreement will not become effective and binding, and that
none of the consideration described in Paragraph 2 above will be provided to
Employee until after the expiration of the revocation period; (ix) Although
Employee is releasing claims that he may have under the Older Workers’ Benefit
Protection Act and the Age Discrimination in Employment Act, he understand that
he may challenge the knowing and voluntary nature of this Agreement under the
Older Workers’ Benefit Protection Act and the Age Discrimination in Employment
Act before a court, the EEOC, the NLRB, or any other federal, state, or local
agency charged with the enforcement of any employment laws. Employee
understands, however, that if he pursues a claim against the Key Parties under
the Older Workers’ Benefit Protection Act and/or the Age Discrimination in
Employment Act, a court has the discretion to determine whether the Key Parties
are entitled to restitution, recoupment, or set off (hereinafter “reduction”)
against a monetary award obtained by Employee in the court proceeding. A
reduction never can exceed the amount Employee recovers, or the consideration he
received for signing this Agreement, whichever is less. Employee also recognizes
that the Key Parties may be entitled to recover costs and attorneys’ fees
incurred by them as specifically authorized under applicable law; (x) Employee
is, through this Agreement, releasing the Key Parties from any and all claims he
may have against them relating to his employment and separation, including
claims arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C.
§ 621, et. seq.). Employee’s initials below, following the present paragraph of
this Agreement, evidence his understanding and voluntary waiver of all claims
against the Key Parties, including but not limited to those pursuant to the Age
Discrimination in Employment Act, and the Older Workers’ Benefit Protection Act.
Employee’s Initials: ______


6.    The Company and Employee agree that this Agreement shall be binding on
them and their heirs, administrators, representatives, executors, successors and
assigns.


7.    Employee acknowledges that the Company and/or its affiliates are not
obligated to offer employment or reemployment to him at any future time.


8.    This Agreement shall, in all respects, be interpreted, enforced, and
governed under the laws of the State of Texas, in the federal or state courts in
Harris County. The parties agree that the language of this Agreement shall, in
all cases, be construed as a whole, according to its fair meaning, and not
strictly for, or against, either of the parties.


9.    Employee agrees to pay any taxes found to be owed from payments made
pursuant to this Agreement and to hold the Company harmless from any claims,
assessments, demands, penalties and interest found to be owed as a result of any
payment made pursuant to this Agreement.


10.    Employee agrees that nothing in this Agreement is intended to alter or
change his prospective obligations pertaining to the non-disclosure of
confidential information, as set forth and defined in the Confidential
Information Policy contained in the Employee Handbook, of which Employee
received a copy. Employee understands that such obligations to protect the
Company’s confidential information remain in effect following his termination of
employment with the Company.


11.    Employee agrees to return all confidential information and any other
items of any nature relating to the Key Parties including, but not limited to,
laptops, computer hardware or software, files, papers, memoranda,
correspondence, drawings, letters, blueprints, notebooks, reports, flowcharts,
computer programs and data proposals, customer lists, financial data, tape
recordings and pictures. Employee further agrees that he is not retaining copies
of any such confidential information as defined in this paragraph or in the
Confidential Information Policy contained in the Employee Handbook.


Employee represents that in executing this Agreement; he does not rely, and has
not relied, on any representation by any of the Key Parties, except as expressly
contained in this Agreement. As evidenced by his signature below, Employee
certifies that he has read the above Agreement, and he hereby fully agrees to
its terms and conditions.






--------------------------------------------------------------------------------









                __________________    
EE Name                                 Date




AGREED ON BEHALF OF KEY ENERGY SERVICES, LLC




By:     _________________________________            __________________
Scott P. Miller, SVP Operational Services and CAO            Date








